Title: VII. “Amicus Reipublicae” to John Mercereau, 1 June 1780
From: “Amicus Reipublicae”
To: Mercereau, John



New York 1 June 1780.

An expedition is forming (on Some part of ⟨illegible⟩ Hackensack, but as it is conceiv⟨able⟩ ⟨illegible⟩ it is impossible to give any certain fact or what Number of Men are going, however it ⟨illegible⟩ you to be particularly watchful of Bergen ⟨Curency⟩. I am told by an intelligent Person, who is ⟨Conversant⟩ with a Counterfeiter of Continental Curr[enc]y ⟨illegible⟩ a certain Person, who is in the commissary line on your Side, has involved himself by being prodigal of the public Expenditures, has Sent him his Order for Counterfeit Bills to the Amt of £150,000 to Supply the deficiency thereby occasioned, which it is to be feared will cause much Trouble, if not prevented ere it circulates among the

Farmers. ⟨illegible⟩ Monday Morng the Iris arrived from the Southward; & brings Advice, that Sir Henry Clinton finding A regular Seige fruitless, had Stormed the Lines of Charlestown on the 12th Inst., which fell after a noble resistance—900 Americans it is Said were Slain, but from no Acct of ⟨illegible⟩ Sustained in the English ⟨illegible⟩ Capture of Genl Lincoln’s Army; which is reported to ⟨consist⟩ of 6,000 effective Men, among whom are ⟨Genl⟩ Lincoln & 5 other general Officers, Governor Rutledge was overtaken in his retreat & many ⟨others⟩ of distinction besides which, Many Ships ⟨mutilated⟩ & Naval Vessels Serve as trophies to adorn the ⟨Signal⟩ Victory which Mr Rivington considers as the greatest feat performed Since the Commence⟨ment⟩ of the Rebellion. In Consequence of which, the Attention of the Refugee Merchts are principally turned towards the Southward & a fleet of Merchantmen will Sail, you may depend, in a Short Time for Charlestown, which it is reasonable to Supp⟨ose⟩ will be badly convoy’d as few Ships of Force are in this Harbour—The Harrison & Argo, Ameri⟨can⟩ Privateers of 20 Guns each, are arrived here, the former Prize to the Galatea, & the latter to the Iris frigate.
Privateering is ⟨illegible⟩ great ⟨illegible⟩ of Spirit. ⟨In⟩ the Course of the Week before the ⟨illegible⟩ Privateers Sailed out of Port to Cruise ⟨off the⟩ Coast—The Works abt Town are nearly ⟨complet⟩ed , but Seem to be less ⟨Anxious⟩ ⟨illegible⟩ ⟨lost⟩ all Apprehension of a french fleet—⟨By the⟩ Last Packet we are informed that a french ⟨fleet⟩ of 17 Sail of the Line is ⟨illegible⟩ in the ⟨Brest Channel⟩ & have nothing to oppose them—⟨illegible⟩ of the Light Horse on Staten Island have ⟨illegible⟩ows 80 of ⟨Simcoe’s⟩ & 17 of Stewart’s American’s 20 British Dragoons & 25 German Hussars—The News, of Charlestown’s Surrender has raised the Prices of English Goods, especially Irish Linnens have raised 25 & Oznabrigs 50 pr Ct Abrm Bogart residing at Peter Buskirk’s on ⟨Contables⟩ Point, Bergen ⟨has⟩ Served in the Capacity of a guide on a late ⟨Excursion⟩, who, unless Secured, may give you farther Trouble—The Loyalists here have Shewn a per⟨illegible⟩ Spirit Since the late Accts & now look with disdain on those of a different Sentiment ⟨illegible⟩ themselves certain of Proceeding—One ⟨of⟩ our friends was Sent to Provost on Tuesday ⟨illegible⟩ anymore will follow. Thus while Benevole⟨nt⟩ ⟨mutilated⟩ on the one hand, the Fear of being detected restrains us on the other, from being ⟨as⟩ Serviceable as we would wish in an Affa⟨ir⟩ the good or ill Management of which Life is ⟨illegible⟩ ding.

A——s Re——

